Citation Nr: 0835703	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  Service in the Republic of Vietnam is 
indicated by the evidence of record.  
The veteran died in February 2003.  The appellant is his 
surviving spouse as determined by a December 2004 
administrative decision.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).

Procedural history

In the June 2005 rating decision, service connection for the 
cause of the veteran's death was denied.  The appellant 
perfected an appeal of that denial.

In February 2007, the appellant testified at a hearing held 
at the RO before a Decision Review Officer, a transcript of 
which has been associated with the claims folder.  In May 
2008, the appellant testified at a hearing held at the RO 
before the undersigned Veterans Law Judge, a transcript of 
which has been associated with the claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


Issues not on appeal

In a July 11, 2003 letter, the RO informed the appellant that 
her claims for death pension and accrued benefits were 
denied.  In a June 3, 2005 letter, the RO informed the 
appellant that her claim for accrued benefits was again 
denied.  To the Board's knowledge, the appellant has not 
disagreed with those determinations.  Those issues are 
therefore not in appellate status.  


REMAND

For reasons expressed immediately below, the Board believes 
that the issue on appeal must be remanded for further 
procedural and evidentiary development.

Reasons for remand

VCAA notice

The RO provided notice to the appellant in a December 2004 
VCAA letter that the evidence for a cause of death claim must 
show "the veteran died from a service-connected injury or 
disease."  See the December 7, 2004 letter, page 8.  
However, in light of the subsequent decision of the United 
States Court of Appeals of Veterans Claims (the Court) in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), more detailed 
notice must be provided.  

In Hupp, the Court indicated that in the context of a claim 
for VA death benefits, notice under 38 U.S.C.A. § 5103 must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a death claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a death 
claim based on a condition not yet service connected.  See 
Hupp, 21 Vet. App. at 352-53.  Such notice must be provided 
to the appellant. 

Medical opinion

The appellant alleges, among other theories of entitlement, 
that the cause of the veteran's death is related to his 
presumed exposure to Agent Orange.  See the February 2007 
hearing transcript, page 2.

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Element (1) is obviously met.  The veteran's death 
certificate indicates that the cause of death was liver 
failure due to liver cancer.  Because the veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2), in-
service injury, has therefore been established to the extent 
of presumed Agent Orange exposure only.

There is of record no medical opinion as to the relationship, 
if any, between the veteran's presumed exposure to Agent 
Orange and his death.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (in this 
case, death and in-service disease or injury), but there was 
not of record competent medical evidence addressing the third 
requirement (a nexus between the disability and active 
service), VA errs in failing to obtain such a medical nexus 
opinion.  

The Board therefore finds that a medical opinion is necessary 
to make a decision on the claim.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must provide the appellant with a 
VCAA letter which conforms to Hupp, 
discussed above.  A copy of the letter 
should be sent to the appellant's 
representative.  An appropriate amount 
should be provided for a response.

2.  VBA must arrange for a medical 
opinion from a physician.  The physician 
should review the claims file and provide 
an opinion, with reasons, as to whether 
it is as least as likely as not that the 
veteran's exposure to Agent Orange caused 
the veteran's fatal liver disease.  The 
veteran's entire medical history should 
be considered.  If there is a more likely 
cause of the veteran's fatal liver 
disease, this should be identified.  
A report should be prepared and 
associated with the claims folder.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, VBA should review the record 
and readjudicate the appellant's claim.  
If the decision remains unfavorable to 
the appellant, a supplemental statement 
of the case (SSOC) should be prepared.  
The appellant and her representative 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

